Proceeding pursuant to section 298 of the Executive Law to review an order of the State Human Rights Appeal Board, dated August 7, 1979, which (1) annulled an order of the State Division of Human Rights dated July 2, 1979, which dismissed the complaint of Silkaly M. Wolchok upon a finding of no probable cause, and (2) dismissed the complaint on the ground it was not processed within the statutorily prescribed period. Petition granted to the extent that the order of the State Human Rights Appeal Board is annulled, on the law, without costs or disbursements, and the matter is remitted to the appeal board for a determination on the merits of the issues raised on petitioner’s appeal to it (see Matter of Sarkisian Bros, v New York State Div. of Human Rights, 48 NY2d 816). Mangano, J. P., Rabin, Gulotta and Cohalan, JJ., concur.